DETAILED ACTION
This action is responsive to arguments and remarks filed on October 11, 2022.
Claims 1-2, 9-10 and 17-18 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed October 11, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1-2, 9-10 and 17-18 were amended. Claims 1, 9 and 17 are independent claims. 

Response to Arguments
Applicant’s arguments, see pages 15-20, filed October 11, 2022, with respect to the
rejection of claims 1 have been fully considered, but they are not persuasive.

As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: Applicant argues in page 15 of Applicant's Remarks "Faruquie does not describe "the second conflated data record...including the updated data record"

Argument 2: Applicant argues in page 18 of Applicant's Remarks Faruquie does not describe "replace the first conflated data record with the second conflated data record in the set of conflated data records"

Response for Argument 1: Examiners respectfully disagrees. Faruquie paragraphs [0005, 0052-0055] Discloses that candidate pairs are determined by matching source records [i.e. first source records with second source records], Faruquie paragraph 0005 additionally disclose merging [i.e. updating] records of candidate pairs into an entity record. See Faruquie [0005] "Generating, by the at least one processor, candidate pairs [e.g. second candidate pair] based at least in part on a similarity between the first entity data of each first entity record and the second entity data of each second entity record, where each candidate pair includes a first entity record of the plurality of first entity records and a second entity record of the plurality of second entity records...Determining, by the at least one processor, at least one cluster of candidate pairs based on the match score of each feature of the one or more features for each candidate pair. Merging, by the at least one processor, records of candidate pairs of each respective cluster of the at least one cluster into a respective entity record of at least one entity record" See also Faruquie [0052-0055] "In some embodiments, a blocking engine 130 receives the pre-processed first source records 108 and the pre-processed second source records 109...The blocking may then match records in the pre-processed first source records 108 with records of the pre-processed second source records 109. In some embodiments, the heuristic search may compare each first source record to each second source record to compare, e.g., a second entity data item of the first record to a second entity record identifier data item representing a second entity record identifier of each second source record and determines potential matches based on the distance of pairs of values representing the data items...As a result, candidate pairs of potentially matching records between the first source records 108 and the second source records 109 may be linked using, e.g., a table of each first record with a potentially matching second source record." Examiner interprets the first and second set of candidate pairs as the first and second conflated data records and the source records as the [at least] updated data record and merging the records of candidates pairs as updating the conflations. Also as per paragraph 0012 of the Specification "the set of conflated data records may also be referred to as a set of grouped data records" Examiner interprets the second grouping of data records as the candidate pairs [e.g. second set of candidate pair]. Furthermore Faruquie paragraphs 0068-0069 discloses that the first and second source records are received from a data source and parses the raw data to identify data items including entity data items and form structured data. "Faruquie [0068-0069] “a data ingestion engine 222 of the pre-processor 220 receives the first source records 208 and the second source records 209, each including, e.g., entity information" Furthermore, as described in paragraphs 0065 "each entity record structures representing data from all first source records 108 and second source records 109 matching a given entity may be stored in the merged record database as described above. In some embodiments, the first source data base 106 is the merged record database, thus entity-related data from first source records 108 and second source records 109 from a given entity may be merged into an associated existing or new record in the first source database 106. The first source database 106 is thereby updated with entity-related data from the second source database 107" Thus, Faruquie teaches the second candidate pair [i.e. the second conflated data record] is generated from the entity-related data from first source records 108 and second source records 109, thus, including the updated data record, thus the second conflated data record updates conflations among the updated data record and the identified data records. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 2: Examiners respectfully disagrees. Faruquie paragraph 0169 teaches "combining, by the at least one processor, the first set of candidate pairs and the second set of candidate pairs to generate the candidate pairs" See also Faruquie [0005] "Merging, by the at least one processor, records of candidate pairs of each respective cluster of the at least one cluster into a respective entity record of at least one entity record." Examiner interprets the first set of candidate pairs as the first conflated data record and the second set of candidate pairs as the second conflated data record, and combining as a merge operation which can replace existing records. For further clarification Faruquie paragraph 0132 discloses the use relational database management systems, and the use merge operation in relational database management systems is known for updating existing records [Thus, replacing], See https://en.wikipedia.org/wiki/Merge_(SQL) "A relational database management system uses SQL MERGE (also called upsert) statements to...UPDATE existing records" Thus, Faruquie teaches replace the first conflated data record with the second conflated data record in the set of conflated data records. Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faruquie (US Patent Application Publication No. US 20210224258 A1), in view of Plattner (US Patent Application Publication No. US 20140310232 A1).

Regarding claim 1, Faruquie teaches an apparatus comprising: a processor; and a memory on which is stored machine-readable instructions that when executed by the processor, cause the processor to: receive an updated data record from a data source; (See Faruquie claim 20, [0017] Disclosing a system with at least one processor, memory and instructions stored on a machine-readable medium, which may be read and executed by one or more processors.” See also Faruquie [0068-0069] “a data ingestion engine 222 of the pre-processor 220 receives the first source records 208 and the second source records 209 [i.e. at least a data record], each including, e.g., entity information...the data ingestion engine 222 receives the raw data from a database, such as, e.g., a local database, a remote database, a cloud storage, or other data store [Thus, at least from a data source]...the data ingestion engine 220 parses the raw data to identify data items and form structured data including, e.g., quantity data items representing quantities associated with a record, date data item representing dates associated with each record, entity data items representing entities associated with each data item, location data items representing a location of each entity, among other data items...upon aggregating the records, a cleanser 226 may cleanse the records...the cleanser 226 utilize rule-based detection to, e.g., detect that records associated with known entities are captured correctly. Additionally, the cleanser 226 removes anomalous and unnecessary information to provide a uniform format of the data of each record [Thus, receive an updated data record from a data source]”)

determine a first conflated data record among a set of conflated data records, the first conflated data record being associated with the updated data record and comprising data records in a first grouping from among a plurality of data sources; (See Faruquie [0005] “Generating, by the at least one processor, candidate pairs [i.e. conflated data records] based at least in part on a similarity between the first entity data of each first entity record and the second entity data of each second entity record, where each candidate pair includes a first entity record of the plurality of first entity records [i.e. first grouping] and a second entity record of the plurality of second entity records [Thus, being associated with the updated data record and comprising data records in a first grouping from among a plurality of data sources]...Determining, by the at least one processor, at least one cluster of candidate pairs [Thus, determine [at least] a first conflated data record among a set of conflated data records] based on the match score of each feature of the one or more features for each candidate pair.” See also Faruquie [0167] Disclosing identifying a first set of candidate pairs.)

identify, from information corresponding to the plurality of data sources, the data records comprised in the first conflated data record; (See Faruquie [0138-0139] receiving, by at least one processor, a first entity record set comprising a plurality of first records associated with one or more entities...identifying information associated with a respective first entity... receiving, by the at least one processor, a second entity record set comprising a plurality of second records associated with the one or more entities... identifying information associated with a respective second entity [Thus, identify, from information corresponding to the plurality of data sources, the data records comprised in the first conflated data record]”)

generate a second conflated data record that updates conflations among the updated data record and the identified data records, the second conflated data record comprising a second grouping of data records including the updated data record; and (See Faruquie [0168] Disclosing identifying a second set of candidate pairs [i.e. second conflated data record]. See also Faruquie [0005] “Generating, by the at least one processor, candidate pairs [i.e. second conflated data records] based at least in part on a similarity between the first entity data of each first entity record and the second entity data of each second entity record, where each candidate pair includes a first entity record of the plurality of first entity records and a second entity record of the plurality of second entity records [i.e. second grouping of data records] [Thus, among the updated data record and the identified data records]...Determining, by the at least one processor, at least one cluster of candidate pairs [Thus, generate a second conflated data record] based on the match score   of each feature of the one or more features for each candidate pair. Merging, by the at least one processor, records of candidate pairs of each respective cluster of the at least one cluster into a respective entity record of at least one entity record [Thus, updates conflations]. [Thus, generate a second conflated data record that updates conflations among the updated data record and the identified data records, the second conflated data record comprising a second grouping of data records]” See also Faruquie [0052-0055] "In some embodiments, a blocking engine 130 receives the pre-processed first source records 108 and the pre-processed second source records 109 [i.e. updated data records]...the first source records 108 and the second source records 109 each include entities from independent sources...the blocking engine 130 may perform an initial rough estimate of candidate entity matches between the first source records 108 and the second source records 109...The blocking may then match records in the pre-processed first source records 108 with records of the pre-processed second source records 109. In some embodiments, the heuristic search may compare each first source record to each second source record to compare, e.g., a second entity data item of the first record to a second entity record identifier data item representing a second entity record identifier of each second source record and determines potential matches based on the distance of pairs of values representing the data items...As a result, candidate pairs [e.g. second conflated data record comprising a second grouping of data records] of potentially matching records between the first source records 108 and the second source records 109 may be linked [Thus, including the updated data record]" See also Faruquie 0065 "each entity record structures representing data from all first source records 108 and second source records 109 matching a given entity may be stored in the merged  record database as described above. In some embodiments, the first source data base 106 is the merged record database, thus entity-related data from first source records 108 and second source records 109 from a given entity may be merged [i.e. updated] into an associated existing or new record in the first source database 106. The first source database 106 is thereby updated with entity-related data from the second source database 107"

replace the first conflated data record with the second conflated data record in the set of conflated data records to incrementally update the set of conflated data records. (See Faruquie [0169] “combining [Thus, replace], by the at least one processor, the first set of candidate pairs and the second set of candidate pairs to generate the candidate pairs [Thus, replace the first conflated data record with the second conflated data record in the set of conflated data records]”)

Faruquie does not explicitly disclose incrementally update the set of conflated records.

However, Plattner discloses incrementally update the set of conflated records. (See Plattner [0065] “a multi-table schema comprising multiple tables, wherein each table is partitioned into the main store and the differential buffer, each of the partition being suitable for storing records” See also Plattner [0017-0018] “If the schema is not a one-table schema, then a query may involve joining two tables or joining multiple tables (or table partitions) [Thus, a plurality of data sources] of the schema and applying an aggregate function on the result of this join or the results of these joins [Thus, conflated records can be generated by joining records from a plurality of data sources]. The result of a query is also referred to as “view”. A cached result of a query is also referred to as “materialized view” [Thus, a set of conflated data records, (e.g. at least a first conflated data record]” See also [0032] “The cache controller is configured for updating the cached result according to a merge update strategy... incrementally deriving the up-to-date result from the cached result and from the records determined in the previous step; and replacing the cached query in the cache with the up-to-date result [i.e. second conflated data record] of the query” See also Plattner [0037] “the cache controller is further configured for: validating the materialized query cached in the cache store in response to an insertion of new records into the differential buffer, preferably by: querying the query from the differential buffer to obtain a validation result” See also Plattner [0244] “With the evolution of the lazy incremental update (LIU) several writes to the base table can be condensed to fewer effective updates of the materialized view table [i.e. set of conflated data records].” Thus, replace the first conflated data record with the second conflated data record in the set of conflated data records to incrementally update the set of conflated data records)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faruquie to incorporate the teachings of Plattner to incrementally update the set of conflated records using lazy incremental update (LIU) [Plattner 0244]. 

One would be motivated to do so to optimize performance when workloads consists of a high percentage of insert queries [0246].

Regarding claim 2, Faruquie in view of Plattner, [hereinafter Faruquie-Plattner], teaches all limitations and motivations of claim 1, wherein the instructions cause the processor to: filter the set of conflated data records based on a rule to determine the first conflated data record including a first data record that matches the updated data record, the rule being a user-defined rule that is associated with a level of precision of a match between the updated data record and the data records comprised in the first conflated data record. (See Faruquie [0006] “Generating, by the at least one processor, candidate pairs [Thus, determine at least a first conflated data record] based at least in part on a similarity between the first entity data [Thus, including a first data record that matches the updated data record] of each first entity record and the second entity data of each second entity record [Thus, between the updated data record and the data records] using a combination of a minhash and rule-based probabilities of similarity, where each candidate pair includes a first entity record of the plurality of first entity records and a second entity record of the plurality of second entity records [i.e. updated data records].” See also Faruquie [0074] “Minhash matches may be filtered using, e.g., a Jaccard similarity between each pair of entities having a matching Minhash [Thus, filter the set of conflated data records based on a rule]...the similarity threshold may be a Jaccard value of about, e.g., 0.7, 0.8, 0.9, or other suitable threshold [Thus, associated with a level of precision of a match]. The similarity threshold may be predefined or user selectable [Thus, user-defined] based on the entity resolution task.”)

Regarding claim 3, Faruquie-Plattner, teaches all limitations and motivations of claim 2, wherein a content of the data records comprised in the first conflated data record has a format that is different from a content of the updated data record, and wherein the instructions cause the processor to: determine the first conflated data record in the set of conflated data records based on a level of precision of a match between the different formats of the updated data record and the data records comprised in the first conflated data record. (See Faruquie [0048] “the data items from the first source records 108 and the second source records 109 may include, e.g., a variety of data formats [i.e. different formats], a variety of data types, unstructured data, duplicate data, among other data variances” See also Faruquie [0074] “Minhash matches may be filtered using, e.g., a Jaccard similarity between each pair of entities having a matching Minhash...the similarity threshold may be a Jaccard value of about, e.g., 0.7, 0.8, 0.9, or other suitable threshold [Thus, determine the first conflated data record in the set of conflated data records based on a level of precision of a match between the different formats of the updated data record and the data records comprised in the first conflated data record].”)

Regarding claim 4, Faruquie-Plattner, teaches all limitations and motivations of claim 1, wherein the instructions cause the processor to: determine the first conflated data record among the set of conflated data records based on fuzzy matching between the updated data record and the data records comprised in the set of conflated data records. (See Faruquie [0096] “In some embodiments, one or more of the sub-generators 442 through 448 generates a feature vector using, e.g., Jaro distance between each entity name [Thus, between the updated data record and the data records comprised in the set of conflated data records]. The Jaro similarity accounts for strings that contain matching characters that appear in different sequence order that are not far from each other. This feature facilitates a fuzzy match between the name strings. [Thus, fuzzy matching between the updated data record and the data records comprised in the set of conflated data records]”)

Regarding claim 5, Faruquie-Plattner, teaches all limitations and motivations of claim 1, wherein the information corresponding to the plurality of data sources comprise snapshots of previous updates received from the plurality of data sources. (See Plattner [0211] “Lazy strategies maintain materialized views at the time the view is queried. Independently of their maintenance timing, one can divide maintenance strategies in full and incremental ones. Full strategies maintain the aggregate by complete recalculation using its base tables [Thus, plurality of data sources], wherein base tables are forming the basis of the aggregate. Incremental strategies store recent modifications of base tables and use them to maintain the views.” See also Plattner [0217] “When inserting new records to the base table, the materialized view table does not change. Instead it becomes stale. A snapshot of the base table after three inserts can be seen in Table II [Thus, stored] of FIG. 9 [Thus, generated snapshots of previous updates from the plurality of data sources])

Regarding claim 7, Faruquie-Plattner, teaches all limitations and motivations of claim 1, wherein the instructions cause the processor to: group the updated data record and the identified data records in the second grouping based on the updates to the conflations among the updated data record and the identified data records to generate the second conflated data record, the second grouping being different from the first grouping. (See Faruquie [0168] Disclosing identifying a second set of candidate pairs [i.e. second conflated data record]. See also Faruquie [0005] “Generating, by the at least one processor, candidate pairs [i.e. second conflated data records] based at least in part on a similarity between the first entity data of each first entity record and the second entity data of each second entity record, where each candidate pair includes a first entity record of the plurality of first entity records and a second entity record of the plurality of second entity records [i.e. second grouping of data records] [Thus, groups the updated data record and the identified data records in the second grouping]...Determining, by the at least one processor, at least one cluster of candidate pairs [Thus, updates conflations] based on the match score of each feature of the one or more features for each candidate pair. Merging, by the at least one processor, records of candidate pairs of each respective cluster of the at least one cluster into a respective entity record of at least one entity record [Thus, updating the pairs. Thus, updates conflations]. [Thus, generate a second conflated data record that updates conflations among the updated data record and the identified data records, the second conflated data record comprising a second grouping of data records, the second grouping being different from the first grouping in the first conflated data record]”)

Regarding claim 8, Faruquie-Plattner, teaches all limitations and motivations of claim 1, wherein, based on the identified data records comprised in the first conflated data record, the instructions cause the processor to: determine another conflated data record in the set of conflated data records; identify additional data records comprised in the another conflated data record from the information corresponding to the plurality of data sources; and (See Faruquie [0055] “additional data items [i.e. additional data records] of each of the first and second source records 108 and 109 [Thus, from the information corresponding to the plurality of data sources] may be incorporated in the blocking to determine potential matches. As a result, candidate pairs of potentially matching records between the first source records 108 and the second source records 109 [Thus, determine another conflated data record in the set of conflated data records] may be linked using, e.g., a table of each first record with a potentially matching second source record [Thus, identify additional data records comprised in the another conflated data record from the information corresponding to the plurality of data sources]”)

generate the second conflated data record to include the identified additional data records. (See Faruquie [0055] “additional data items [i.e. additional data records] of each of the first and second source records 108 and 109 may be incorporated in the blocking to determine potential matches. As a result, candidate pairs [i.e. second conflated data record] of potentially matching records between the first source records 108 and the second source records 109  may be linked using, e.g., a table of each first record with a potentially matching second source record [Thus, generate the second conflated data record to include the identified additional data records]”)

Regarding claim 9, Faruquie-Plattner teaches all of the elements of claims 1, 2 and 5 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claims 1, 2 and 5 applies equally as well to those elements of claim 9.

Regarding claim 10, Faruquie-Plattner teaches all of the elements of claim 2 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 10.

Regarding claim 11, Faruquie-Plattner teaches all of the elements of claim 3 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 11.

Regarding claim 12, Faruquie-Plattner teaches all of the elements of claim 4 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 12.

Regarding claim 13, Faruquie-Plattner teaches all of the elements of claim 5 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13.

Regarding claim 15, Faruquie-Plattner teaches all of the elements of claim 7 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 15.

Regarding claim 16, Faruquie-Plattner teaches all of the elements of claims 5 and 8 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claims 5 and 8 applies equally as well to those elements of claim 16.

Regarding claim 17, Faruquie-Plattner teaches all of the elements of claims 1, 2 and 5 in system form rather than computer readable medium form. Faruquie also discloses a computer readable medium [0017]. Therefore, the supporting rationale of the rejection to claims 1, 2 and 5 applies equally as well to those elements of claim 17.

Regarding claim 18, Faruquie-Plattner teaches all of the elements of claim 2 in system form rather than computer readable medium form. Faruquie also discloses a computer readable medium [0017]. Therefore, the supporting rationale of the rejection to claim 2  applies equally as well to those elements of claim 18.

Regarding claim 20, Faruquie-Plattner teaches all of the elements of claim 7 in system form rather than computer readable medium form. Faruquie also discloses a computer readable medium [0017]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 20.


Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faruquie-Plattner, in view of Anderson (US Patent Application Publication No. US 20100106724 A1)

Regarding claim 6, Faruquie-Plattner teaches all the limitations and motivations of claim 1, Faruquie discloses implicitly discloses this limitation (See Faruquie [0132] “databases 707 and 715 may be any type of database, including a database managed by a database management system (DBMS)... the illustrative DBMS-managed database may be specifically programmed to define each respective schema of each database in the illustrative DBMS, according to a particular database model of the present disclosure which may include...relational model” See also Faruquie [0068] “the data ingestion engine 220 parses the raw data to identify [Thus, to determine] data items and form structured data including...entity data items representing entities associated with each data item [Thus, implies it must determine primary keys associated with the data records comprised in the first conflated data record])

However Anderson discloses this limitation in more detail (See Anderson [0093-0095] “A primary key is a field, or combination of fields, whose value serves to identify a record uniquely in a dataset... A number of data operations can be performed which depend upon the keys of a database table or other dataset. The familiar key-based data operations are lookup, join, rollup, scan, sort, merge and, in parallel processing, partition by key. These data operations are based on exact agreement of keys, called here “exact matching.” In the data operation lookup, a key is used to retrieve one or more records from a lookup dataset having an exactly matching key. In the data operation join, two (or more) datasets are combined a record at a time by adjoining (and perhaps subsetting) the contents of a record from one dataset with the contents of a record sharing a common key from another dataset(s)...the contents of a group of records sharing a common key are combined to produce a single output record [i.e. [a] conflated data record] having the same key. [Thus, determine primary keys associated with the data records comprised in the first conflated data record]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faruquie-Plattner to incorporate the teachings of Anderson to combine the contents of a group of records sharing a common key [i.e. primary key] to produce a single output record [i.e. conflated data record].

One would be motivated to do so to preserve referential integrity.

Anderson additionally discloses identify the data records in the first conflated data record based on the primary keys. (See Anderson [0095] “the contents of a group of records sharing a common key are combined to produce a single output record having the same key [Thus, identify the data records in the first conflated data record based on the primary keys]”

Regarding claim 14, Faruquie-Plattner in view of Anderson teaches all of the elements of claims 5 and 6 in system form rather than method form. Faruquie also discloses a method [claim 1]. Therefore, the supporting rationale of the rejection to claims 5 and 6 applies equally as well to those elements of claim 14.

Regarding claim 19, Faruquie-Plattner in view of Anderson teaches all of the elements of claims 5 and 6 in system form rather than computer readable medium form. Faruquie also discloses a computer readable medium [0017]. Therefore, the supporting rationale of the rejection to claims 5 and 6 applies equally as well to those elements of claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161